DETAILED ACTION
1.	The communication is in response to the application received 12/29/2020, wherein claims 1-15 are pending and are examined as follows.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 12/29/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
4.	The disclosure is objected to because of the following informalities: With reference to Fig. 4, ¶0024 indicates a magnetic field is used to rotate an object in the example well. It appears the disclosure however is mainly focused on using a generated electric field to rotate the object. Please clarify.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4-5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, claim 4 recites the limitation phrase “wherein the light encoding layer includes a flat-form, lens-less computational imaging layer.”  (emphasis added). As recited, the Examiner understands the aforementioned limitation to mean a lens-less computational imaging layer is a part of the encoding layer, however, this interpretation does not appear to be directly supported in the specification. For example, the specification (e.g. ¶0044) indicates the light encoding layer is a separate layer from the imaging layer with a distance between 10 microns and 1 mm. This is also illustrated in for e.g. Figs. 1 and 3. The specification does suggest the amplitude mask arrangement of the encoding layer facilitates computational imaging (¶0051), but there does not appear to be explicit support for having a light encoding layer that includes a flat-form, lens-less computational imaging layer as claimed.  As such, it is not readily clear what is meant by the light encoding layer includes a flat-form, lens-less computational imaging layer.” 
Regarding claim 5, claim 5 recites the limitation phrase “wherein the flat-form, computational imaging layer includes at least one of an amplitude mask or a diffuser.”  (emphasis added). Similar to claim 4 above, the claimed imaging layer is understood to contain the amplitude mask or the diffuser, however the specification (e.g. ¶0044) appears to show the light encoding layer is an amplitude mask (or a meta-lens array) for lens-less computational imaging. Accordingly, it is not clear which of the layers includes at least one of an amplitude mask or a diffuser. 
As to Claim 15, Claim 15 recites similar limitation as Claim 4 above and therefore is rejected for the same reasons.  
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online 
7.	Claims 1, 4-8, and 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3, 4, and 6-14 of copending Application No. 17/256,333, in view of Claims 1 and 10 of copending Application No. 17/047,359, and in further view of Maher et al. US 6,969,449 B2, hereinafter referred to as 333, 359, and Maher, respectively.  The combined teachings of 333, 359, and Maher are found to collectively disclose the features of the instant claims which allow a non-uniform electric field to be generated from an electrode array positioned inside a well of a well plate in order to position a microscopic object for performing flat-form lens-less computational imaging. This is a provisional nonstatutory double patenting rejection.
**Note: The items below that are BOLD/UNDERLINED in the Instant Application/Co-pending Application, respectively, indicate differences in the claim limitation.

Instant Application 17/256,681


 17/256,333

Claim 1
An apparatus, comprising: a well plate having an array of wells; a light encoding layer positioned under the well plate, the light encoding layer to encode light passing through a microscopic object in at least one well of the array of wells, the light encoding and an array of electrodes positioned on a surface of a bottom floor of the at least one well; and a controller to direct electrical voltage to the electrodes to generate a non-rotating, non- uniform electrical field, the electrical field being to rotate an object in the electrical field.
Claim 1
An apparatus, comprising: a sampling layer to position microscopic objects thereon; a light encoding layer to encode light from passing through the microscopic objects of the sampling layer, the light encoding layer having a substantially flat form; and an 
Claim 4
The apparatus of claim 1, wherein the sampling layer includes an array of wells.
Claim 4
The apparatus of claim 1, wherein the light encoding layer includes a flat-form, lens-less computational imaging layer.
Claim 6
The apparatus of claim 1, wherein the light encoding layer includes a flat-form, lens-less computational imaging layer.
Claim 5
The apparatus of claim 4, wherein the flat-form computational imaging layer includes at least one of an amplitude mask or a diffuser.
Claim 7
The apparatus of claim 6, wherein the flat-form computational imaging layer includes at least one of an amplitude mask or a diffuser.
Claim 6
The apparatus of claim 1, wherein the light encoding layer includes a substantially flat array of lenses.
Claim 8
The apparatus of claim 1, wherein the light encoding layer includes a substantially flat array of lenses.
Claim 7

Claim 9

Claim 8
A system, comprising: a well plate including an array of wells; an array of electrodes formed on a bottom surface of each well in the array of wells; an alternating current (AC) power source coupled to each electrode in the array of electrodes; a light encoding layer positioned below the well plate, the light encoding layer to encode light passing through the array of wells, the light encoding layer having a substantially flat form; an imaging layer to capture the encoded image from the light encoding layer; and a controller to: direct electrical voltage to the electrodes to generate a non-rotating, non-uniform electrical field, the electrical field being to rotate an object in the electrical field; cause the imaging layer to capture an encoded image of the object in at least two rotated positions; and generate a reconstructed image based on the encoded images.
Claim 10
A system, comprising: a well plate including an array of wells; a light encoding layer positioned below the well plate, the light encoding layer to encode light passing through the array of wells, the light encoding layer having a substantially flat form; an imaging layer to capture the encoded image from the light encoding layer; and a controller to generate a reconstructed image based on the encoded image.

Claim 10
The system of claim 8, further comprising: a dispenser to dispense samples into the array of wells.
Claim 11
The system of claim 10, further comprising: a dispenser to dispense samples into the array of wells. 
Claim 11
The system of claim 8, wherein the controller is to generate the reconstructed image via application of at least one transformation matrix to the encoded image.
Claim 12
The system of claim 10, wherein the controller is to generate the reconstructed image via application of at least one reconstruction matrix to the encoded image.
Claim 12
The system of claim 8, wherein the controller is to monitor growth of samples in the array of wells.
Claim 13
The system of claim 10, wherein the controller is to monitor growth of samples in the array of wells.
Claim 13
A method, comprising: projecting light through a well plate, the well plate having wells to position microscopic objects therein; 18WO 2020/091732PCT/US2018/058017 directing electrical voltage to electrodes positioned within the wells to generate a non- rotating, non-uniform electrical field, the electrical field being to rotate the microscopic object in the electrical field; encoding the light passing through the well plate with a substantially flat-form light encoding layer; and imaging the microscopic objects on the well plate using encoded light from the flat-form light encoding layer.
Claim 14
A method, comprising: projecting light through a sampling layer, the sampling layer including microscopic objects; encoding the light passing through the sampling layer with a substantially flat-form light encoding layer; 
Claim 4
The apparatus of claim 1, wherein the sampling layer includes an array of wells.
Claim 14
The method of claim 13, wherein the substantially flat-form light encoding layer provides a wide field of view to encompass the microscopic objects in the well plate.
Claim 3
The apparatus of claim 1, wherein the substantially flat form of the light encoding layer provides a wide field of view to encompass the microscopic objects on the sampling layer.
Claim 4
The apparatus of claim 1, wherein the sampling layer includes an array of wells.

Claim 15
The method of claim 13, wherein the substantially flat-form light encoding layer is a lens-less computational imaging layer.
Claim 6
The apparatus of claim 1, wherein the light encoding layer includes a flat-form, lens-less computational imaging layer.

	Claim 1 is rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4 of 333, in view of 359, and in further view of Maher. The combined teachings of 333, 359, and Maher are found to discloses all of the elements in instant claim 1, where noted differences are primarily due to (1) the elements not necessarily being one-to-one and (2) the use of equivalent and/or substitute terms describing the elements. 
As to Claim 1, those features that are not disclosed by 333 include “and an array of electrodes positioned on a surface of a bottom floor of the at least one well; and a controller to direct electrical voltage to the electrodes to generate a non-rotating, non- uniform electrical field, the electrical field being to rotate an object in the electrical field.” 359 however teaches the foregoing limitation as revealed in claim 1 where “An apparatus, comprising: a well plate having at least one well; an array of electrodes positioned on a surface of a bottom floor of the well; and a controller to direct electrical voltage to the electrodes to generate a non-uniform electrical field, the electrical field being to direct an object in the electrical field to a target position in the well.”  Although 359 does not explicitly teach to rotate an object in the electric field, 359 does show that the object can be moved to a certain position, which can encompass a broad range of positions, including a spatial position in 3-space (X,Y,Z), an angular position resulting from a rotation, etc. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include an array of electrodes at the base of a well in a well plate in order to generate a non-uniform electrical field so that a microscopic object inside the well can be positioned to different target positions for performing flat-form computational imaging of the object. Although 359 does not explicitly address a non-rotating E field, including an array of electrodes into a multi-well plate configuration to generate such a field would be within the level of skill in the art in order to achieve a desired result. 
As to Claims 8 and 13, the same rationale presented for Instant Claim 1 (above) also applies. Regarding support in 359, please refer to claim 10.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 7, and 13 are rejected under 35 U.S.C. 103 as being obvious over Balch US 6,083,763, in view of Ely et al. WO 2018/013100 A1, in further view of Maher et al. US 6,969,449 B2, and in further view of Shorte et al. US 2006/0126921 A1, hereinafter referred to as Balch, Ely, Maher, and Shorte, respectively.
The applied reference Ely has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Since Ely discloses an encoding media with an optically encoded pattern that can be positioned beneath a well plate, Ely’s teachings are therefore from the same or similar field of endeavor, which allow for determining dispending locations on the well plate in a low cost manner (¶0006).     
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 1,  Balch discloses “An apparatus, comprising: a well plate having an array of wells [Fig 9. discloses a reaction chamber/reaction vessel based array. An example is a 96 well microtiter plate (col. 9 lines 10-23) as shown for e.g. in Figs. 4 and 15. Further details can be found in Example II “Microarrays in a Microplate” col. 32 lines 54-67]; a light encoding layer positioned under the well plate [See faceplate positioned below reaction chamber. Said faceplate is sensitive to visible luminescence but can filter UV excitation radiation via selective coatings (col. 28 lines 30-33). See Ely below for more explicit support], the light encoding layer to encode light passing through a microscopic object in at least one well of the array of wells [Per Fig. 9, said faceplate controls light passing through the reaction chamber containing microscopic object(s), i.e. biosites (col. 8 lines 24-55). This can be construed as wavelength encoded light. See Ely below for more explicit support], the light encoding layer having a substantially flat form [Per Figs. 6 and 9, the faceplate as depicted appears to exhibit a “substantially flat form”, given its BRI]; an imaging layer to capture an image of the well plate [Figs. 6 and 9 also disclose a proximal CCD sensor array positioned just below the faceplate for capturing images of a plurality of biosites (col. 6 lines 45-51). Also see Figs. 10A-10C and corresponding text for support], the image being encoded by the light encoding layer [Imaging is based on filtered light through the faceplate, which can be construed as being analogous to wavelength encoded light]; and an array of electrodes positioned on a surface of a bottom floor of the at least one well [Refer to the electrode ring in the reaction chamber as shown in Fig. 6 which appears to be at the base of the chamber]; and a controller to direct electrical voltage to the electrodes to generate a non-rotating, non- uniform electrical field, the electrical field being to rotate an object in the electrical field.”  [In Balch, there is an applied voltage to induce an electrochemical reaction in the reaction chamber. Although it appears an electric field would be generated, Balch does not discuss rotation of particles in the chamber due to the electric field. See Maher below for corresponding support.]  Balch uses CCD proximal detection for imaging nearby samples [Ely discloses via ¶0008-0009 an encoding media (i.e. an encoding layer) with an optically encoded pattern that can be positioned beneath a receiving area (e.g. a well plate)] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multiplexed molecular analysis method of Balch to obtain high density information from limited amounts of samples in a cost effective manner (abstract), to add the teachings of Ely as above which relies on an encoding media containing an encoded pattern near a well plate for determining dispending locations on the well plate in a low cost manner (¶0006).  Although the combination of Balch and Ely disclose the collective features of the foregoing limitation, they do not explicitly address the limitation that produces a “direct electrical voltage to the electrodes to generate a non-rotating, non-uniform electrical field”. Maher on the other hand from the same or similar field of endeavor is brought in to teach this feature. [Maher discloses a “relatively” uniform E field production in a sample well (e.g. abstract). A deviation of the field strength from the mean field intensity by ˂ ~10% suggests there could be small non-uniformities. As to a non-rotating field, see col. 84 lines 5-12] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of Balch for performing multiplexed molecular analysis and Ely for dispensing locations in a well-plate using 
Although Maher discloses a generated electric field from conductive material placed at the bottom surface of sample wells (abstract), the electric field is not used to rotate an object, i.e. “the electrical field being to rotate an object in the electrical field.”  Rather in Maher, the electric field is used to manipulate the membrane potentials of living cells via electrical stimulation (col. 1 lines 30-35). To show how generated electric fields in a sample well can be used to rotate an object, Shorte from the same or similar field of endeavor is brought in to teach this feature. [Specifically, Shorte (for e.g. ¶0025-0029) describes translating and/or rotating micro objects via a dielectric field cage induced by negative dielectrophoresis. This requires a non-uniform E field ¶0043 of Matsunaga (PTO 892)] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of Balch, Ely, and Maher in relation to well plates to add the teachings of Shorte as above for providing imaging methods of suspended micro-objects in a dielectric field cage for enhancing improved high-resolution 3-D imaging and thus more accurate spatial maps of said micro-objects (¶0014).
Regarding claim 2, Balch, Ely, Maher, and Shorte teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Balch, Ely, and Maher however do not further disclose claim 2. Shorte on the other hand from the same or similar field of endeavor discloses “wherein the electric field is to generate an electrical torque on the object when the object is near an electrode so as to rotate the object about a rotational axis parallel to the edge of [Refer to Fig. 1 for e.g. which shows an object near electrodes and consequently can be rotated about an axis (y-axis) parallel to the electrodes as depicted]  The motivation for combining Balch, Ely, Maher, and Shorte has been discussed in connection with claim 1, above. 
Regarding claim 3, Balch, Ely, Maher, and Shorte teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Balch, Ely, and Maher however do not further disclose claim 3. Shorte on the other hand from the same or similar field of endeavor discloses “wherein the rotational axis is normal to the imaging layer. [Fig. 1also shows rotational axis z that would be normal to camera 13, i.e. construed as an imaging layer]  The motivation for combining Balch, Ely, Maher, and Shorte has been discussed in connection with claim 1, above. 
Regarding claim 7, Balch, Ely, Maher, and Shorte teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Balch further discloses “wherein the imaging layer includes at least one of a charge- coupled device (CCD) or a complementary metal-oxide semiconductor (CMOS) device. [See proximal CCD imager in Fig. 1. Also refer to col. 27 lines 11-39] 
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 1.
Claims 8-10, and 12 are rejected under 35 U.S.C. 103 as being obvious over Balch, in view of Ely, in further view of Maher, in further view of Shorte, and in further view of Kim et al. US 11,170,200 B2 (with reference to WO 2018/102748 A1 – PTO 892), hereinafter referred to as Kim.
Regarding claim 8, claim 8 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 1. As to the limitation “cause the imaging layer to capture an encoded image of the object in at least two rotated positions; and generate a reconstructed image based on the encoded images”, see Shorte ¶0035 and 0037 with respect to evaluating the 3-D structure of the cell using all captured images obtained from rotating the cell through all angles, i.e. at least two rotated positions. Image algorithms are employed for deconvolution and volume reconstruction from z-stack image series. Although Balch appears to employ a DC power source coupled to the electrodes as shown in Fig. 6, the art of record does not explicitly recite using an AC power source and a controller to direct the electrical voltage to the electrodes to generate the electric field. Kim on the other hand from the same or similar field of endeavor discloses the foregoing. See power source 192 of Fig. 1A which can be an AC source (col. 10 lines 52-67). Also refer to master controller 154 as illustrated. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods of Balch, Ely, Maher, and Shorte to add the teachings of Kim as above for yielding techniques that provide automatic robust detection and repositioning of micro-objects (e.g. biological cells or beads) located in microfluidic environments (abstract and col. 1 lines 25-40). 
Regarding claim 9, claim 9 is rejected under the same art and evidentiary limitations as determined for the apparatus of claim 2.
Regarding claim 10, Balch, Ely, Maher, Shorte, and Kim teach all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim. Balch further discloses “further comprising: a dispenser to dispense samples into the array of wells.” [See for e.g. col. 12 lines 30-36, i.e. to dispense picoliter volumes of liquid to the plurality of biosites.]  
Regarding claim 12, Balch, Ely, Maher, Shorte, and Kim teach all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim. Balch and Ely do not teach “wherein the controller is to monitor growth of samples in the array of wells.” However Maher from the same or similar field of endeavor address the foregoing. [See col. 68 lines 15-20 regarding cells seeded into 96 well microtiter plates which are incubated in a growth medium. Also see the growth chambers in Kim (e.g. col. 16 lines 47-63).]    

Allowable Subject Matter
10.	Claim 4, 5, 6, 11, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Please note, the rejections of claims 4, 5, and 15 under 35 U.S.C. 112(b)  must first be addressed. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
4. The apparatus of claim 1, wherein the light encoding layer includes a flat-form, lens-less computational imaging layer.  
5. The apparatus of claim 4, wherein the flat-form computational imaging layer includes at least one of an amplitude mask or a diffuser.  
6. The apparatus of claim 1, wherein the light encoding layer includes a substantially flat array of lenses.
11. The system of claim 8, wherein the controller is to generate the reconstructed image via application of at least one transformation matrix to the encoded image.  

15. The method of claim 13, wherein the substantially flat-form light encoding layer is a lens-less computational imaging layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 for additional references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486